DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
 	Claims 1-2 and 11-13 are objected to because of the following informalities:  
 	(1) Claim 1 recites “mounting face” at line 5 should be changed to “a mounting face”.  
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-2 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. In this case, examiner treated the mounting face is part of the mounting portion. 


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-2 are rejected under 35 U.S.C. 102 a1 as being anticipated by Miyake et al. (US 2010/0206675).
 	Regarding claim 1, Miyake et al. discloses “a fixture” (figs.16-20) “for an Electrical Discharge Machining (EDM) machine” (intended use), comprising: 
 	“a center portion including a top face” (annotated fig.19 shows the center portion having a top face), “relative to a gravitational direction” (with respect to the gravitational direction or downward direction); 
annotated fig.19) “circumscribing the center portion” (annotated fig.19), “mounting face parallel to the top face” (annotate fig.19. fig.16 shows the mounting face (22a pointed at the mounting face) that is parallel to the top face (21b pointed at the region of the top face) prior form into fig.19 so that the mounting portion (fig.19, 11e pointed at the mounting portion) is parallel to the top face (fig.19, 11b pointed at the top face));
 	“the mounting face” (annotated fig.19) “being lower than the top face” (annotated fig.1), “relative to the gravitational direction” (with respect to the gravitational direction or downward direction); and 
 	“the mounting portion” (annotated fig.19) being connected to “the center portion via a trough section having a hook shaped cross-section” (annotated fig.20).
 	Regarding claim 2, Miyake et al. discloses “the mounting portion is divided into a plurality of sections, each of said sections being separated from each adjacent section by a slot” (annotated fig.19. Please noted that there are more sections of the mounting portion (i.e., the fins 11c) that is around and surround the center portion. The annotated fig.19 is only used as an example for explanation purpose).
 	
 	







    PNG
    media_image1.png
    1227
    1088
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1201
    1020
    media_image2.png
    Greyscale




Allowable Subject Matter
 	Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	Claims 4 and 7 are allowed.


Response to Arguments
 	Applicant's arguments filed on 10/20/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 102 … Miyake is directed to a ventilated rotor disk for a disk brake used to brake a wheel … the examiner attempts to overcome this by wholesale disregarding the machine that the fixture is a component of as intended use …” on page 5-6 of remark.
 	In response, examiner respectfully disagrees because a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In addition, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to .


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761